DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 8/13/2021. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 15 (Figures 27-30), corresponding to claims 1-20 in the reply filed on 8/13/2021 is acknowledged.
Claim 6 is withdrawn as being drawn to a non-elected species. Claim 6 recites “wherein the anterior shell is adjustably secured to the strut along a height of the strut.” Applicant’s specification only teaches a height-adjustability being a feature of securing device (125; Figures 14, 15, 16, 17, Species 7), anterior shell (131; Figures 14, 15, 16, 17, Species 7), anterior shell (162; Figure 20, Species 10), anterior shell (197; Figures 22-22B, Species 12), anterior shell (225; Figures 23 and 24, Species 13) (which are species that were not elected by Applicant in the Response to Election/Restriction filed 8/13/2021). Thus, the height-adjustable anterior shell of claim 6 is not a feature of elected Species 15, corresponding to Figures 27-30.
Claims 16-18 are withdrawn as being drawn to a non-elected species. Claim 16 recites “a wrapping portion.” Applicant’s specification teaches wrapping portions (163, 164, 185 and 199), which are only illustrated in Applicant’s Figure 18 not a feature of elected Species 15, corresponding to Figures 27-30. Claims 17 and 18 depend on claim 16 and therefore, are also withdrawn.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to correct a grammatical error, “a tightening system arranged to vary the circumference of the securing device and extends over the sleeve” should be amended to recite ---a tightening system arranged to vary the circumference of the securing device and extend over the sleeve---.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “anterior shell” in line 1 should be amended to recite ---the---.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9 recites “first and second strap segments,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the circumference of the securing device” in line 11 should be amended to recite ---the variable circumference of the securing device---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the circumference of the securing device” in line 11 should be amended to recite ---the variable circumference of the securing device---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites “first and second strap segments,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “securing device” and “tightening system” in claims 1, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s specification teaches the following structure corresponding to the claimed “securing device:” an anterior shell.
Applicant’s specification teaches the following structure corresponding to the claimed “tightening system:” a cable, a dial tensioner and at least one guide.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the sleeve" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will interpret this claim limitation to mean ---the strut---. Claims 2-5 and 7-15 depend on claim 1 and therefore, include the same error. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the guide" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which guide of the previously recited “at least one guide” Applicant is attempting to refer to.
Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the guide" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which guide of the previously recited “at least one guide” Applicant is attempting to refer to. Claims 13-15 depend on claim 12 and therefore, include the same error.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “a guide” in line 1 of the claim. It is unclear if this recited “guide” is the same as, or a structure distinct from, the “at least one guide” that is previously recited in claim 12 (upon which claim 15 depends). For purposes of examination, these structures will be interpreted to be the same.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the sleeve" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will interpret this claim limitation to mean ---the strut---.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the guide" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which guide of the previously recited “at least one guide” Applicant is attempting to refer to.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "the sleeve" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will interpret this claim limitation to mean ---the strut---.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "the guide" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which guide of the previously recited “at least one guide” Applicant is attempting to refer to.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerslag et al. (US 2008/0066272).
In regards to claim 1, Hammerslag et al. teaches in Figures 7 and 9 a footplate (base or foot bed 413); a strut (as defined in the annotated copy of Figure 9 provided below, which includes first and second sides 410, 412) having a first end (bottom end) securing to (as shown in Figure 9) the footplate (base or foot bed 413), and a second end (top end) opposite the first end (bottom end); a securing device (tongue 415) attached to (Figure 7 shows the tongue 415 being joined to and in contact with the top end of the strut) the second end (top end) of the strut (as defined in the annotated copy of Figure 9 provided below, which includes first and second sides 410, 412), the securing device (tongue 415) arranged to form a variable circumference with (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 toward each other would function to tighten the brace 420 such that the circumference formed by the tongue 415 and the strut is made smaller) the strut (as defined in the annotated copy of Figure 9 provided below, which includes first and second sides 410, 412) and extend about a user’s lower leg (as shown in Figure 7, the tongue 415 is positioned and configured such that it can curve around a user’s ankle, which is part of the lower leg); a tightening system (closure system 422, tightening mechanism 425) arranged to vary the circumference of (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 toward each other would function to tighten the brace 420 such that the tongue 415 is tightened around the user’s lower leg, which would decrease the circumference of the tongue 415) the securing device (tongue 415) 

    PNG
    media_image1.png
    555
    466
    media_image1.png
    Greyscale


In regards to claim 2, Hammerslag et al. teaches the apparatus of claim 1. Hammerslag et al. teaches in Figures 7 and 9 that the securing device (tongue 415) includes an anterior shell (as shown in Figures 7 and 9, the tongue 415 is structured as a shell that is configured to be positioned on the anterior side of a user’s leg) sized and configured short an entirety of the variable circumference (as shown in Figures 7 and 9, 
In regards to claim 3, Hammerslag et al. teaches the apparatus of claims 1 and 2. Hammerslag et al. teaches in [0074] that the anterior shell (tongue 415) is formed from a rigid or semi-rigid material ([0074] teaches “tongue 415 may include a rigid or substantially rigid member”).
 In regards to claim 4, Hammerslag et al. teaches the apparatus of claims 1 and 2. Hammerslag et al. teaches in [0074] that the anterior shell (tongue 415) is constructed from a formable material arranged for customization to a lower leg ([0074] teaches that the tongue 415 includes “a softer, more resilient member on the inside to cushion the foot and ankle,” which is taught in [0074] to be similar to the “more resilient foam or air filled member” on the inside of the foot brace 420, which can “mold to and form a comfortable fitting against the foot and ankle”).
In regards to claim 5, Hammerslag et al. teaches the apparatus of claims 1 and 2. Hammerslag et al. teaches in [0074] that a softgood liner (“softer, more resilient member on the inside,” taught in [0074]) is located along an inner surface (“inside”) of the anterior shell (tongue 415). 
In regards to claim 11, Hammerslag et al. teaches the apparatus of claims 1 and 2. Hammerslag et al. teaches in Figure 7 and [0076] that the tightening system (closure system 422, tightening mechanism 425) comprises a cable (lace or cable 423; [0076] teaches that “the lacing or closure system 422 includes the lace 423”) extending about at least a portion of the circumference of (as shown in Figure 7) the securing device (tongue 415), a dial tensioner (tightening mechanism 425; taught in [0076] to the strut (Figure 7 teaches the guides 450 being positioned on the first and second sides 410, 412 of the strut) or anterior shell to guide (Figure 7 teaches the lace or cable 423 being routed through guides 450 such that the position of the lace or cable 423 is directed by guides 450) the cable (lace or cable 423), the cable (lace or cable 423) slidable relative to ([0013] teaches that the lace or cable 423 can “slide through the guide members”) the guide (guides 450).
In regards to claim 12, Hammerslag et al. teaches the apparatus of claim 1. Hammerslag et al. teaches in Figure 7 and [0076] that the tightening system (closure system 422, tightening mechanism 425) comprises a cable (lace or cable 423; [0076] teaches that “the lacing or closure system 422 includes the lace 423”) extending about at least a portion of the circumference of (as shown in Figure 7) the securing device (tongue 415), a dial tensioner (tightening mechanism 425; taught in [0076] to include knob 462; knob 462 is shown in Figure 7 to be structured as a circular dial) connected to (as shown in Figure 7, the lace or cable 423 extends into knob 462) the cable (lace or cable 423) and arranged to regulate tension in (the abstract teaches that the tightening mechanism functions “to place tension on the lace;” [0076] teaches “the user releases tension on the lacing system 422 by, for example, pulling on the knob 462 of the 
In regards to claim 13, Hammerslag et al. teaches the apparatus of claims 1 and 12. Hammerslag et al. teaches in Figure 7 at least one strap (as defined in the annotated copy of Figure 7 provided below) connected to (as shown in Figure 7, the at least one strap is integral with and therefore, connected to, the strut; Figure 7 teaches the at least one strap being joined to and in contact with the outer surface of tongue 415) the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) and an anterior shell (outer surface of tongue 415), the at least one strap (as defined in the annotated copy of Figure 7 provided below) and the anterior shell (outer surface of tongue 415) being coupled to one another by (the abstract teaches that the tightening mechanism functions “to place tension on the lace;” as shown in Figure 7, tightening of the lace or cable 423 functions to hold the at least one strap against the outer surface of tongue 415) the cable (lace or cable 423).

    PNG
    media_image2.png
    706
    570
    media_image2.png
    Greyscale

In regards to claim 14, Hammerslag et al. teaches the apparatus of claims 1, 12 and 13. Hammerslag et al. teaches in Figure 7 that the dial tensioner (tightening mechanism 425; taught in [0076] to include knob 462; knob 462 is shown in Figure 7 to be structured as a circular dial) is mounted on (shown in Figure 7 to be mounted on top of) the anterior shell (outer surface of tongue 415).
In regards to claim 15, Hammerslag et al. teaches the apparatus of claims 1, 12 and 13. Hammerslag et al. teaches in Figure 7 that the at least one strap (as defined in the annotated copy of Figure 7 provided above) carries (as shown in Figure 7, guides 
In regards to claim 19, Hammerslag et al. teaches in Figures 7 and 9, [0074] and [0076] a footplate (base or foot bed 413); a strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) having a first end (bottom end) securing to (as shown in Figure 9) the footplate (base or foot bed 413), and a second end (top end) opposite the first end (bottom end); a securing device (tongue 415) secured to (Figure 7 shows the tongue 415 being joined to and in contact with the top end of the strut) the second end (top end) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412), the securing device (tongue 415) arranged to form a variable circumference with (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 toward each other would function to tighten the brace 420 such that the circumference formed by the tongue 415 and the strut is made smaller) the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) and extend about a user’s lower leg (as shown in Figure 7, the tongue 415 is positioned and configured such that it can curve around a user’s ankle, which is part of the lower leg), the securing device (tongue 415) including an anterior shell (as shown in Figures 7 and 9, the tongue 415 is structured as a shell that is configured to be positioned on the anterior side of a user’s mold to and form a comfortable fitting against the foot and ankle”); a tightening system (closure system 422, tightening mechanism 425) arranged to vary the circumference of (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 toward each other would function to tighten the brace 420 such that the tongue 415 is tightened around the user’s lower leg, which would decrease the circumference of the tongue 415) the securing device (tongue 415) and extends over (as shown in Figure 7, closure system 422 and tightening mechanism 425 are positioned on, and therefore extend over, the strut) the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412), the tightening system (closure system 422, tightening mechanism 425) comprising a cable (lace or cable 423; [0076] teaches that “the lacing or closure system 422 includes the lace 423”) extending about at least a portion of the circumference of (as shown in Figure 7) the securing device strut (Figure 7 teaches the guides 450 being positioned on the first and second sides 410, 412 of the strut) or anterior shell to guide (Figure 7 teaches the lace or cable 423 being routed through guides 450 such that the position of the lace or cable 423 is directed by guides 450) the cable (lace or cable 423), the cable (lace or cable 423) slidable relative to ([0013] teaches that the lace or cable 423 can “slide through the guide members”) the guide (guides 450).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag et al. (US 2008/0066272) in view of Payton (US 4,057,056).
In regards to claims 7-9, Hammerslag et al. teaches the apparatus of claims 1 and 2. Hammerslag et al. does not teach that the securing device has a sleeve or at least one strap connecting the anterior shell to the strut; wherein the least one strap is adjustable in length to form the variable circumference; and wherein the at least one strap comprises first and second strap segments connecting to opposed sides of the anterior shell and respective opposed sides of the strut.
However, Payton teaches in Figures 1, 4 and 10 and column 7, lines 20-38 an analogous device wherein the securing device (tongue 70) has a sleeve or at least one strap (fabric straps 110, straps 120, straps 130) connecting (as shown in Figures 1, 4 and 10, straps 110, 120, 130 connect the tongue 70 to the shell 20 via fabric side members 30, 31) the anterior shell (tongue 70) to the strut (shell 20 and fabric side members 30, 31); wherein the least one strap (fabric straps 110, straps 120, straps 130) is adjustable in length (via male and female fasteners, taught in column 7, lines 20-38) to form the variable circumference (as straps fabric straps 110, straps 120 and/or straps 120 are tightened, the tongue 70 is drawn closer to shell 20 and fabric side members 30, 31, which decreases the circumference formed by tongue 70, shell 20 and fabric side members 30, 31); and wherein the at least one strap (fabric straps 110, straps 120, straps 130) comprises first and second strap segments (groups of straps 110, 120, 130 positioned on the left and right sides of shell 20, as shown in Figure 4) connecting to (as shown in Figures 1, 4 and 10) opposed sides (left and right sides) of the anterior shell (tongue 70) and respective opposed sides (left and right) of the strut (shell 20 and fabric side members 30, 31).

In regards to claim 10, Hammerslag et al. and Payton teach the apparatus of claims 1, 2 and 7. Hammerslag et al. and Payton do not teach that the sleeve extends from at least the strut to circumferentially enclose the second end of the strut. However, please note that the “sleeve” of claim 7 is not required by the claim and is recited as an alternate option.
In regards to claim 20, Hammerslag et al. teaches in Figures 7 and 9, [0074] and [0076] a footplate (base or foot bed 413); a strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) having a first end (bottom end) securing to (as shown in Figure 9) the footplate (base or foot bed 413), and a second end (top end) opposite the first end (bottom end); a securing device (tongue 415) secured to (Figure 7 shows the tongue 415 being joined to and in contact with the top end of the strut) the second end (top end) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412), the securing device (tongue 415) arranged to form a variable circumference with (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply mold to and form a comfortable fitting against the foot and ankle”); a tightening system (closure system 422, tightening mechanism 425) arranged to vary the circumference of (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 strut (Figure 7 teaches the guides 450 being positioned on the first and second sides 410, 412 of the strut) or anterior shell to guide (Figure 7 teaches the lace or cable 423 being routed through guides 450 such that the position of the lace or cable 423 is directed by guides 450) the cable (lace or cable 423), the cable (lace or cable 423) slidable relative to ([0013] teaches that the lace or cable 423 can “slide through the guide members”) the guide (guides 450).

However, Payton teaches in Figures 1, 4 and 10 and column 7, lines 20-38 an analogous device wherein the securing device (tongue 70) has at least one strap (fabric straps 110, straps 120, straps 130) connecting (as shown in Figures 1, 4 and 10, straps 110, 120, 130 connect the tongue 70 to the shell 20 via fabric side members 30, 31) the anterior shell (tongue 70) to the strut (shell 20 and fabric side members 30, 31), the least one strap (fabric straps 110, straps 120, straps 130) being adjustable in length (via male and female fasteners, taught in column 7, lines 20-38) to form the variable circumference (as straps fabric straps 110, straps 120 and/or straps 120 are tightened, the tongue 70 is drawn closer to shell 20 and fabric side members 30, 31, which decreases the circumference formed by tongue 70, shell 20 and fabric side members 30, 31 at the top end of the shell 20 and fabric side members 30, 31) with the second end (top end) of the strut (shell 20 and fabric side members 30, 31), the at least one strap (fabric straps 110, straps 120, straps 130) comprising first and second strap segments (groups of straps 110, 120, 130 positioned on the left and right sides of shell 20, as shown in Figure 4) connecting to (as shown in Figures 1, 4 and 10) opposed sides (left and right sides) of the anterior shell (tongue 70) and respective opposed sides (left and right) of the strut (shell 20 and fabric side members 30, 31) to 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the securing device of Hammerslag et al. to have at least one strap connecting the anterior shell to the strut, the least one strap being adjustable in length to form the variable circumference with the second end of the strut, the at least one strap comprising first and second strap segments connecting to opposed sides of the anterior shell and respective opposed sides of the strut to circumferentially enclose the second end of the strut as taught by Payton because this element is known to secure the securing device in proper position relative to the strut, as Payton teaches in column 7, lines 20-21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/20/2021